Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the specification and claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed October 22nd 2020. Applicant’s amendments to claims 1 and 17, as described on pages 12-13 have been deemed sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 art rejections through the addition of the “wherein the one or more sensors are attached or embedded in a non-conductive spacer foam…” as supported by the specification paragraph [00032]. However, as the change the scope of the claim, new art rejections for claims 1 and 17 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 9-10, 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg et al. (US Pre-Granted Publication No. US 2012/0232749 A1 hereinafter “Schoenberg”) in view of Maggiali (US Pre-Grant Publication No. US 2015/0301603 A1 hereinafter “Maggaiali”).


	Regarding claim 1 Schoenberg discloses:

	An apparatus comprising: logic circuitry (Schoenberg [0054] [0105] fig 8-10 wherein the circuitry is logic circuitry) to detect presence or condition of one or more occupants of a vehicle based on sensor data; (Schoenberg [0152] wherein the sensors and logic detects the presence of an occupant) and memory to store information corresponding to one or more functions of the vehicle, (Schoenberg [0021] wherein the device includes a memory) wherein the logic circuitry is to transmit a request to the vehicle to cause an adjustment to the one or more functions of the vehicle based at least in part on the stored information, (Schoenberg [0107-108] wherein the vehicle shuts off the airbags as a response to the sensor information) wherein the logic circuitry is coupled to a vehicle seat cover, wherein one or more sensors are coupled to the vehicle seat cover to generate the sensor data  (Schoenberg [0044] wherein the sensors are attached in the seat cover) … 

	Schoenberg does not appear to disclose:

wherein the one or more sensors are attached or embedded in a non-conductive spacer foam or spacer textile of the vehicle seat cover, the spacer foam or the spacer textile coupled between an electrode array and a back electrode of the vehicle seat cover.

	However, in the same field of endeavor of vehicle systems Maggiali discloses:

	“wherein the one or more sensors are attached or embedded in a non-conductive spacer foam or spacer textile of the vehicle seat cover, the spacer foam or the spacer textile coupled between an electrode array and a back electrode of the vehicle seat cover.” (Maggiali abstract, [0016] fig. 3a elements 40 (foam), 32, 42 (electrodes) and [0054] wherein the seat pressure sensors are connected with non-conductive foam).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the non-conductive material of Maggiali with the vehicle system of Schoenberg because one of ordinary skill would have been motivated to make this modification in order to allow for easy to make and flexible sensors that will hold up during normal wear and tear of the seat material (Maggiali [0016]).


	Regarding claim 9 Schoenberg in view of Maggiali discloses all of the limitations of claim 1 and further discloses:

The apparatus of claim 1, wherein the one or more functions comprise one or more of: a … Ventilation, and Air Conditioning (HVAC), (Schoenberg [0108] wherein the car can control the windows i.e. ventilation or air conditioning) … seatbelt warning, ... (Schoenberg [0070] wherein the system alerts when the seatbelt is not in use).

	Regarding claim 10 Schoenberg in view of Maggiali discloses all of the limitations of claim 1 and further discloses:

	The apparatus of claim 1, wherein the logic circuitry is coupled to analog front end to receive signals from one or more sensors, (Schoenberg fig. 27a-f and 28a-f wherein the circuitry is analog circuitry) wherein the one or more sensors are to generate the sensor data. (Schoenberg [0090] wherein the sensors generate the data to share with the smart device and vehicle).

	Regarding claim 12 Schoenberg in view of Maggiali discloses all of the limitations of claim 1 and further discloses:

	The apparatus of claim 1, wherein a smart phone is to transmit the information to the logic circuitry.  (Schoenberg [0017] figs. 7, 11-12).

	Regarding claim 14 Schoenberg in view of Maggiali discloses all of the limitations of claim 1 and further discloses:

The apparatus of claim 1, further comprising one or more sensors to generate the sensor data.  (Schoenberg [0015] [0045] wherein the vehicle includes multiple sensors).

	Regarding claim 15 Schoenberg in view of Maggiali discloses all of the limitations of claim 14 and further discloses:

	The apparatus of claim 14, wherein the one or more sensors comprise one or more of: a moisture sensor, a pressure sensor, (Schoenberg [0015]) a chemical or biomolecular sensor, or temperature sensor. (Schoenberg [0014]). 

	Regarding claim 17 Schoenberg discloses:

	One or more non-transitory computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor (Schoenberg [0013] [0019] wherein the processor senses if there is an occupant in the seat still after leaving a vehicle) to perform one or more operations to: (Schoenberg [0054] [0105] fig 8-10 wherein the circuitry is logic circuitry) detect presence or condition of one or more occupants of a vehicle based on sensor data; (Schoenberg [0152] wherein the sensors and logic detects the presence of an occupant) and store information corresponding to one or more functions of the vehicle in memory, (Schoenberg [0021] wherein the device includes a memory) wherein the at least one processor is to transmit a request to the vehicle toAttorney Docket AB 1286-USPatent Application38 cause an adjustment to the one or more functions of the vehicle based at least in part on the stored information (Schoenberg [0107] wherein the vehicle shuts off the airbags as a response to the sensor information) wherein the at least one processor is coupled to a vehicle seat cover, wherein one or more sensors are coupled to the vehicle seat cover to generate the sensor data. (Schoenberg [0044] wherein the sensors are attached in the seat cover) ...

	Schoenberg does not appear to disclose:

	wherein the one or more sensors are attached or embedded in a non-conductive spacer foam or spacer textile of the vehicle seat cover, the spacer foam or the spacer textile coupled between an electrode array and a back electrode of the vehicle seat cover.

	However, in the same field of endeavor of vehicle systems Maggiali discloses:

	“wherein the one or more sensors are attached or embedded in a non-conductive spacer foam or spacer textile of the vehicle seat cover, the spacer foam or the spacer textile coupled between an electrode array and a back electrode of the vehicle seat cover.” (Maggiali abstract, [0016] fig. 3a elements 40 (foam), 32, 42 (electrodes) and [0054] wherein the seat pressure sensors are connected with non-conductive foam).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the non-conductive material of Maggiali with the vehicle system of Schoenberg because one of ordinary skill would have been motivated to make this modification in order to allow for easy to make and flexible sensors that will hold up during normal wear and tear of the seat material (Maggiali [0016]).


	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view Maggiali as applied to claims 1 above, further in view of Calhoun et al. (US Pre-Granted Publication No. US 2018/0027987 A1 hereinafter “Calhoun”).

	Regarding claim 3 Schoenberg and Maggiali disclose all of the limitations of claim 1 but does not appear to further disclose:

	wherein the logic circuitry is detachable from the vehicle seat cover.

	However, in the same field of endeavor of vehicle controls Calhoun discloses:

	“wherein the logic circuitry is detachable from the vehicle seat cover.” (Calhoun [0079] wherein the indicators are easily removed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the removable sensor of Calhoun with the vehicle system of Schoenberg and Maggiali because one of ordinary skill would have been motivated to make this modification in order to allow for an easy replaceable system to repair or replace the system when required (Calhoun [0079]).

claim 4 Schoenberg in view of Maggiali and Calhoun discloses all of the limitations of claim 1 but Schoenberg does not appear to further disclose: 

	wherein the vehicle seat cover is capable of lying flat in a portion of the vehicle.

	However in the same field of endeavor of vehicle controls Calhoun discloses:

	“wherein the vehicle seat cover is capable of lying flat in a portion of the vehicle.” (Calhoun fig. 1-3 wherein the cover lays flat on the seat and on the arms).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the removable flat sensor of Calhoun with the vehicle system of Schoenberg because one of ordinary skill would have been motivated to make this modification in order to allow for an easy replaceable system to repair or replace the system when required placed in a position that easily identifies the use of the sensors (Calhoun [0079]).

	Regarding claim 5 Schoenberg in view of Maggiali and Calhoun discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein the one or more sensors are attached or embedded in a fabric of the vehicle seat cover.

	However, in the same field of endeavor of vehicle controls Calhoun discloses:

	“wherein the one or more sensors are attached or embedded in a fabric of the vehicle seat cover.” (Calhoun [0079] wherein the indicator i.e. sensor is attached to the antibacterial fabric seat cover).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the removable flat sensor attached to the fabric of Calhoun with the vehicle system of Schoenberg because one of ordinary skill would have been motivated to make this modification in order to allow for an easy replaceable system to repair or replace the system when required, placed in a position that easily identifies the use of the sensors by being easily attached to the seat (Calhoun [0079]).

	Regarding claim 6 Schoenberg in view of Maggiali and Calhoun discloses all of the limitations of claim 5 but does not appear to disclose:

	wherein the fabric is capable of changing color in response to at least one of contact with moisture, one or more chemicals or molecules linked to stress, and excessive heat. 

	However in the same field of endeavor of vehicle controls Calhoun discloses:

	“wherein the fabric is capable of changing color in response to at least one of contact with moisture, one or more chemicals or molecules linked to stress, and excessive heat” 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the color changing sensor attached to the fabric of Calhoun with the vehicle system of Schoenberg and Maggiali because one of ordinary skill would have been motivated to make this modification in order to allow for an easy replaceable system to repair or replace the system when required, placed in a position that easily identifies the use of the sensors by being easily attached to the seat (Calhoun [0079]).

	Claims 7-8, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg and Maggiali as applied to claim 1 and claim 17 above, further in view of Lich et al. (US Pre-Granted Publication No. US 2002/0104367 A1 hereinafter “Lich”).

	Regarding claim 7 Schoenberg and Maggiali disclose all of the limitations of claim 1 and further discloses:

	The apparatus of claim 1, wherein the logic circuitry is to detect presence and/or location of the one or more occupants based on a distribution of pressure exercised on a plurality of sensors, (Schoenberg [0015]) ... 

	Schoenberg does not appear to disclose:

wherein the one or more sensors are to be located in a matrix format to generate the sensor data.

	However in the same field of endeavor of vehicle controls Lich discloses
	
	“wherein the one or more sensors are to be located in a matrix format to generate the sensor data.” (Lich [0011] wherein the sensors are arranged in a matrix).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the matrix format of Lich with the vehicle system of Schoenberg and Maggiali because one of ordinary skill would have been motivated to make this modification in order to allow for a different way to arrange multiple sensors in order to accurately record the information relating to the vehicle sensors (Lich [0011]).

	Regarding claim 8 Schoenberg and Maggiali disclose all of the limitations of claim 1 but does not appear to further disclose:

	wherein the stored information comprises Controller Area Network Bus (CANBUS) information corresponding to the one or more functions of the vehicle.

	However in the same field of endeavor of vehicle controls Lich discloses:

wherein the stored information comprises Controller Area Network Bus (CANBUS) information corresponding to the one or more functions of the vehicle.” (Lich [0015] wherein the sensors in the vehicle are connected via the CANBUS).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the CANBUS of Lich with the vehicle system of Schoenberg because one of ordinary skill would have been motivated to make this modification in order to allow for a means of communicating the vehicle information from the sensors with the user device to alert any changes view the CANBUS (Lich [0015]).

	Regarding claim 11 Schoenberg and Maggiali disclose all of the limitations of claim 1 and further discloses:

	The apparatus of claim 1, wherein the logic circuitry is coupled to a wireless transceiver to wirelessly transmit the request to one or more components of the vehicle (Schoenberg [0051] wherein the system includes a wireless communication system with the alarms) … 

	Schoenberg does not appear to disclose:

	via a Controller Area Network Bus (CANBUS).  

	However, in the same field of endeavor of vehicle controls Lich discloses

via a Controller Area Network Bus (CANBUS).” (Lich [0015] wherein the sensors in the vehicle are connected via the CANBUS).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the CANBUS of Lich with the vehicle system of Schoenberg because one of ordinary skill would have been motivated to make this modification in order to allow for a means of communicating the vehicle information from the sensors with the user device to alert any changes view the CANBUS (Lich [0015]).

	Regarding claim 19 Schoenberg and Maggiali disclose all of the limitations of claim 17 and further discloses:

	The one or more non-transitory computer-readable medium of claim 17, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause detection of presence and/or location of the one or more occupants based on a distribution of pressure exercised on a plurality of sensors, (Schoenberg [0015]) … 

Schoenberg does not appear to disclose:

	wherein the one or more sensors are to be located in a matrix format to generate the sensor data.

	However in the same field of endeavor of vehicle controls Lich discloses
	
	“wherein the one or more sensors are to be located in a matrix format to generate the sensor data.” (Lich [0011] wherein the sensors are arranged in a matrix).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the matrix format of Lich with the vehicle system of Schoenberg because one of ordinary skill would have been motivated to make this modification in order to allow for a different way to arrange multiple sensors in order to accurately record the information relating to the vehicle sensors (Lich [0011]).

	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Maggiali in regards to claim 1 and claim 20 above, further in view of Justice et al. (US Granted Patent No. US 9,227,484 B1 hereinafter “Justice”).

	Regarding claim 13 Schoenberg and Maggiali disclose all of the limitations of claim 1 but does not appear to disclose:

	wherein the logic circuitry is coupled to a Universal Serial Bus (USB) to communicate data and/or charge a battery coupled to the logic circuitry.

	However, in the same field of endeavor of vehicle controls Justice discloses:

wherein the logic circuitry is coupled to a Universal Serial Bus (USB) to communicate data and/or charge a battery coupled to the logic circuitry.” (Justice col. 5 lines 13-24 wherein the USB ports in the share data from the seat sensors).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine USB data communication of Justice with the vehicle system of Schoenberg because one of ordinary skill would have been motivated to make this modification in order to allow for common straight forward ways to communicate data from the vehicle to a personal device (Justice col. 5 lines 13-24).

	Regarding claim 20 Schoenberg and Maggiali disclose all of the limitations of claim 17 and further discloses:

	The one or more non-transitory computer-readable medium of claim 17, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause generation of an alarm or a notification to indicate that the one or more occupants remain in the vehicle (Schoenberg [0013] [0019] wherein the processor senses if there is an occupant in the seat still after leaving a vehicle) … 

	Schoenberg does not appear to disclose:

	after vehicle shut down. 

	However, in the same field of endeavor of vehicle controls Justice discloses:

	“after vehicle shut down.” (Justice col. 5-6 lines 55-24 wherein the vehicle has an unattended passenger alarm when someone is still in the vehicle when the vehicle is shut off)
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine vehicle shut down of Justice with the vehicle system of Schoenberg because one of ordinary skill would have been motivated to make this modification in order to add additional safety functionality of the vehicle sensor system in order to prevent the occupant from being left in the vehicle (Justice col. 5-6 lines 55-24).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg and Maggiali as applied to claim 15 above, further in view of Rittmueller et al. (US Granted Patent No. US 7,362,225 B2 hereinafter “Rittmueller”).

	Regarding claim 16 Schoenberg and Maggiali disclose all of the limitations of claim 15 and further discloses:

	The apparatus of claim 15, wherein the pressure sensor (Schoenberg [0015]) … 

	Schoenberg does not appear to disclose:

comprises a flexible strain sensor or an ultrasensitive pressure sensor fabricated on a flexible substrate.

	However, in the same field of endeavor of vehicle controls Rittmueller discloses:

	“comprises a flexible strain sensor or an ultrasensitive pressure sensor fabricated on a flexible substrate.” (Rittmueller col. 1 lines 9-40 wherein the sensors i.e. strain and pressure sensors are made with a flexible circuit material). 
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine flexible strain sensor of Rittmueller with the vehicle system of Schoenberg because one of ordinary skill would have been motivated to make this modification in order to allow for more comfortable and break resistant means of recording information of a vehicle system (Rittmueller abstract, col. 1 lines 5-40).

	Claims 2 and 18 are cancelled and therefore not examined on their merits. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,954,100 A discloses flexible sensor pads with non-conductive materials
US 20150301603 A discloses flexible sensor pads for a seat or active wear with non-conductive material
US 20200094713 A discloses non-conductive seat foam layers

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664